Title: V. Naval Committee to Silas Deane, 7 November 1775
From: Adams, John,Hopkins, Stephen,Gadsden, Christopher,Lee, Richard Henry,Hewes, Joseph,Langdon, John,Continental Congress, Naval Committee
To: Deane, Silas


      
       Philadelphia November the 7th 1775
       To Silas Deane Esqr.
      
      You are desired to repair immediately to the City of New York, and there purchase a Ship suitable for carrying 20 nine pounders upon one deck, if such a Ship can there be found. Also a Sloop, suitable to carry ten guns, which we would choose should be Bermudian built if such a one can be had. If you succeed in purchasing both, or either of these Vessels, you will use all possible expedition to procure them to be armed and equipped for the Sea. For this purpose you will apply to, and employ such persons as can carry this business into the most speedy execution. Should there be danger in fitting these Vessels at New York from the Kings ships, you may then send the Vessels eastward thro the Sound to New London or Norwich in order to be armed and fitted. Should this be the case you will repair immediately to the place where the Ships are to be fitted, and there use every means in your power to procure this to be done with the utmost expedition. In the Colony of Connecticut you are to procure powder for both these Vessels, and such other Military Stores as can there be had. You will procure the Cannon and other Stores at New York or any other place where it can be done in the best and most expeditious manner. You will also procure Officers and Men suitable for these Vessels. As soon as these Vessels can possibly be fitted for the Sea, you will order them immediately into Delaware Bay. You will by every opportunity give us the most exact intelligence of all your proceedings by conveyances the most safe and secure that can be obtained. You are empower’d to draw on Governor Hopkins for such sums of money as may be necessary for the above business.
      
       Step Hopkins
       Chris Gadsden
       Richard Henry Lee
       Joseph Hewes
       John Adams
       Jno. Langdon
      
      
       PS. In the course of your Journey at New York, or elsewhere you are to employ proper Persons to engage experienced and able-bodied seamen to man the ships now fitting out who must repair to Philadelphia with all possible dispatch.
      
     